Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. 
Applicant argues that a key aspect of the claimed method is to avoid TLS in surface layers and avoid TLS degradation, which is a requirement for quantum computing applications and that the passivating layer of Myneni would defeat the purpose of the present method.
However, the passivating layer of Myneni is disclosed as NbN (abstract). Similarly, the instant invention teaches that the capping (passivating) layer comprises NbN. See applicant’s specification at page 14, paragraph 0067. As the material of the passivating layer of Myneni is substantially similar to that disclosed by applicant, it appears that the properties of the passivating layer of Myneni would be substantially similar to the passivating layer of applicant including properties regarding TLS.

Applicant argues that regarding claim 6, Myneni teaching the removal of gasses is different from the prevention of the introduction of gasses as claimed. 
However, Myneni teaches the removal of hydrogen or other gases that may be entrained in the bulk of the niobium through temperature and vacuum driven outgassing (col. 2, lines 45-58). This step in Myneni prevents the introduction of atmospheric gases 

Applicant argues, regarding claim 14, that the words high pressure never appear in the Singer reference and there appears to be no motivation for the use of a high pressure rinse as claimed.
However, the limitation “high pressure” rinse is a relative term that does not appear to be further defined by applicant in the specification. Therefore, it appears that any pressure of the rinse described in Singer meets this limitation. Additionally, it appears that the portions of the cavity are treated in an ultrasonic bath which meets the limitation of cleaning the cavity.

Applicant argues that the claim requires assembling the SRF to vacuum hardware and that any disclosure in Singer related to assembling the SRF in a vacuum fails to read on this feature.
However, Myneni teaches the removal of hydrogen or other gases that may be entrained in the bulk of the niobium through temperature and vacuum driven outgassing (preventing the introduction of atmospheric gases into the interior volume of the device; col. 2, lines 45-58). This disclosure requires that the cavity is assembled to vacuum hardware (in order to provide a vacuum driven outgassing).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-12 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Myneni (US 7151347).
Myneni teaches a method of preparing a device for removal of a dielectric layer from on an inner surface of the device (preparing is met by any step contemplated by Myneni such as placing the device in a position to have the dielectric layer removed), removing the dielectric layer from the inner surface of the device (removing surface oxides (dielectric layer), abstract), preventing the development of a new oxide layer (dielectric layer) on the inner surface of the device by preventing an interaction between the inner surface of the device and atmospheric gasses (abstract).
Additionally, the passivating layer of Myneni is disclosed as NbN (abstract). Similarly, the instant invention teaches that the capping (passivating) layer comprises NbN. See applicant’s specification at page 14, paragraph 0067. As the material of the passivating layer of Myneni is substantially similar to that disclosed by applicant, it appears that the properties of the passivating layer of Myneni would be substantially similar to the passivating layer of applicant including properties regarding TLS.

Regarding claim 2, Myneni teaches wherein the removing step includes removal of gases absorbed in the niobium by heating (col. 2, lines 20-35).
Regarding claim 6, Myneni teaches the removal of hydrogen or other gases that may be entrained in the bulk of the niobium through temperature and vacuum driven outgassing (preventing the introduction of atmospheric gases into the interior volume of the device; col. 2, lines 45-58).
Regarding claims 9-12, Myneni teaches that the device is a superconducting radio frequency cavity comprised of niobium (abstract). It appears that the cavity of Myneni would be able to be provided for quantum computing or quantum sensing absent a showing to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myneni (US 7151347) in view of Cooper (US 9343649) and Halbritter (US 4857360).
Myneni teaches a process as described above in claim 2, but fails to teach the process of claims 3 and 13.
Cooper teaches a method of preparing superconductor cavities (abstract) wherein the heating process to remove hydrogen and other gases include a ramp up, hold and ramp down in temperature for the purpose of carrying out gas removal from the cavity (col. 8, line 56-col. 9, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the heating process to remove hydrogen and other gases of Myneni to include a ramp up, hold and ramp down in temperature in order to carry out gas removal from the cavity as taught by Cooper.
Additionally, Halbritter teaches a method of making a superconductor niobium cavity (col. 2, lines 20-35) wherein the temperature of heating the niobium cavity is 300-1800 C (col. 2, lines 45-55).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the temperature of heating the niobium cavity is 300-1800 C in Myneni in order to provide a process parameter known in the art as taught by Halbritter.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myneni (US 7151347) in view of Saito (US 2010/0066273).
Myneni teaches a process as described above in claim 1, but fails to teach introducing acid on the inner surface of the device.
Myneni teaches etching to remove the dielectric layer (oxide) (abstract).
Additionally, Saito teaches a method for making a niobium product (para. 0001, 0019) wherein hydrofluoric acid is provided to a surface for the purpose of removing the oxide surface layer (para. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art to provide hydrofluoric acid provided to a surface of Myneni in order to remove the oxide surface layer as taught by Saito.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myneni (US 7151347) in view of Huff (US 6645353).
Myneni teaches a process as described above in claim 1, but fails to teach sputtering the dielectric layer.
Huff, however, teaches a method for sputter etching (abstract) wherein a surface is sputter etched for the purpose of removing dielectric material (claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the surface of Myneni sputter etched in order to remove dielectric material as taught by Huff.

Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myneni (US 7151347) in view of Yamazaki (US 5232903).
Myneni teaches a process as described above in claim 1, but fails to teach that the passivation layer is aluminum oxide.
Yamazaki, however, teaches a method of making superconductors (abstract) wherein a layer of aluminum oxide is provided on the surface of the superconductor for the purpose of providing a passivation layer (claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a layer of aluminum oxide provided on the surface of the superconductor of Myneni in order to provide a passivation layer as taught by Yamazaki.
Additionally, Myneni teaches the removal of hydrogen or other gases that may be entrained in the bulk of the niobium through temperature and vacuum driven outgassing (preventing the introduction of atmospheric gases into the interior volume of the device; col. 2, lines 45-58).

Claim 14 and 1-2, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myneni (US 7151347) in view of Singer (US 2009/0215631).
Myneni teaches a process as described above in claim 12, but fails to teach preparing the cavity for removal comprising electropolishing the cavity, ultrasonically cleaning the cavity, and rinsing the cavity with a high pressure rinse, and assembling the cavity to vacuum hardware.
Singer, however, teaches a method of producing superconductor niobium cavities (para. 0004) wherein the hollow half cells are electropolished (para. 0008), rinsed, and treated in an ultrasonic path (para. 0057), and assembled in a vacuum (para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the hollow half cells are electropolished (para. 0008), rinsed, and treated in an ultrasonic path (para. 0057), and assembled in a vacuum in Myneni in order to provide process parameters known in the art as taught by Singer.
Additionally, it would have been obvious to perform the process steps in any order absent a showing of unexpected results. See MPEP 2144.04 (IV) (C).
If the “preparing” step recited in claims 1 and 11 requires active steps (i.e. electropolishing, etc.), the rejection above is applied to claims 1-2, 4-7, 9-12.

Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myneni (US 7151347) in view of Singer and Cooper (US 9343649) and Halbritter.
Myneni teaches a process as described above in claim 2, but fails to teach the process of claims 3 and 13.
Cooper teaches a method of preparing superconductor cavities (abstract) wherein the heating process to remove hydrogen and other gases include a ramp up, hold and ramp down in temperature for the purpose of carrying out gas removal from the cavity (col. 8, line 56-col. 9, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the heating process to remove hydrogen and other gases of Myneni to include a ramp up, hold and ramp down in temperature in order to carry out gas removal from the cavity as taught by Cooper.
Additionally, Halbritter teaches a method of making a superconductor niobium cavity (col. 2, lines 20-35) wherein the temperature of heating the niobium cavity is 300-1800 C (col. 2, lines 45-55).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the temperature of heating the niobium cavity is 300-1800 C in Myneni in order to provide a process parameter known in the art as taught by Halbritter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735